99 N.J. Super. 247 (1968)
239 A.2d 261
PATRICK BRENNAN, BRIAN BRENNAN AND SEAN BRENNAN, INFANTS BY THEIR GUARDIAN AD LITEM, MONICA BRENNAN, MONICA BRENNAN, INDIVIDUALLY AND JOHN T. BRENNAN, PLAINTIFFS-APPELLANTS,
v.
HENRY BIBER AND HENRY STOCKHAMMER, DEFENDANTS-RESPONDENTS.
Superior Court of New Jersey, Appellate Division.
Argued February 5, 1968.
Decided February 19, 1968.
*248 Before Judges SULLIVAN, FOLEY and LEONARD.
Mr. Daniel Crystal argued the cause for appellants (Messrs. Cohn & Lifland, attorneys).
Mr. Sam Weiss argued the cause for respondent Henry Biber (Messrs. Jung, Selikoff, Rathman & Dwyer, attorneys).
PER CURIAM.
The judgment of the Law Division is affirmed substantially for the reasons set forth in Judge Kole's opinion reported at 93 N.J. Super. 351 (Law Div. 1966).
*249 Additionally, we dispose of a point not specifically discussed in the reported opinion. Plaintiffs contend that certain evidence rulings by the trial court and comments of the court generally relating thereto had the effect of removing from jury consideration important aspects of the injury claim of Sean Brennan. The record does not support the contention. Moreover, in its charge, the court clearly pointed out to the jury that there was a testimonial conflict with respect to these matters which required jury determination.
Affirmed.